Citation Nr: 1539485	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  11-00 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss disability.

2.  Entitlement to service connection for left ear hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran had active duty service from March 1959 to March 1963.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The issue of service connection for bilateral hearing loss disability has been bifurcated to service connection for right ear hearing loss disability and service connection for left ear hearing loss disability, as noted on the title page, to comport with the evidence of record.  The Board notes that VA is free to dismember a claim and adjudicate it in separate pieces.  Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009) (en banc), aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds, 132 S.Ct. 75 (2012); see also Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (bifurcation of a claim generally is within VA's discretion).

These matters were previously before the Board in July 2011 and November 2013 and were remanded for additional development.

In October 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for left ear hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

The Veteran's current right ear hearing loss disability is not shown to have been present in service, or for many years thereafter, nor is it shown to be the result of his military service or any incident therein.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss disability have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in September 2009 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

In addition, the duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his post-service medical records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was also provided a VA examination in January 2010 in connection with his claim on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board finds that the January 2010 VA examination report, with a February 2011 addendum, is adequate to decide the issue of right ear hearing loss disability because the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, and the examination report set forth detailed examination findings to include a nexus opinion, with adequate bases for the opinion.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing, the Veteran was assisted at the hearing by an accredited representative from the American Legion.  The representative and the Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claim on appeal and asked questions to ascertain the onset of the Veteran's bilateral hearing loss disability, and any relationship between this condition and his service.  The hearing focused on the evidence necessary to substantiate the Veteran's claim for service connection.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); also see Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013) (holding that the provisions of § 3.303(b), however, only apply to the list of disabilities identified under § 3.309(a)).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Service connection will also be presumed for certain chronic diseases, including sensorineural hearing loss (as an organic disease of the nervous system), if manifest to a compensable degree within one year after discharge from service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2014).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The determination of whether a veteran has a service-connectable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2014).

The Veteran asserts that his currently diagnosed hearing loss is related to his service.  Specifically, he attributes this condition to his military noise exposure from jet aircrafts.  He has reported that his military flight training around F-9F jet aircraft began even before joining the Navy and during active duty, he served as a flying crew member for a P5M aircraft over 3 years without hearing protection.  He claims this aircraft had 2 piston drive engines that were 3350 horsepower and also had an auxiliary power unit to power the electrical components-a small jet engine located in the fuselage.  

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for right ear hearing loss disability.

The medical evidence of record shows a current diagnosis of right ear hearing loss disability meeting the requirements set forth in 38 C.F.R. § 3.385.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Specifically, a January 2010 VA examination report revealed that relevant pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
40
45
60

Speech audiometry revealed speech recognition ability of 86 percent in the right ear, using the Maryland CNC word list.

The Veteran argues that he suffered noise exposure in service.  His lay testimony regarding his military noise exposure is competent and credible evidence.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Further, the Board has no reason to question the credibility of the Veteran's contentions regarding his noise exposure from flying aircraft as the claimed military noise exposure is not inconsistent with the circumstances of his service.  Nevertheless, there is no indication that such exposure resulted in any injury.

Regarding the etiology of the Veteran's right ear hearing loss disability, a January 2010 VHA specialist opined that the Veteran's current hearing loss "is less likely as not (less than 50/50 probability) caused by a result of military noise exposure.  In reaching this conclusion, the examiner noted that the audiometric thresholds were normal by VA standards in both ears at military separation with no evidence of a significant shift in thresholds from enlistment to separation.  It was noted that the National Institute for Occupational Safety and Health (NIOSH) recommends that significant threshold shift is defined as a 15 dB hearing loss shift or more at any one frequency from 500 Hertz to 4000 Hertz.

In a February 2011 addendum opinion, another VHA specialist explained that in current science, the understanding of the mechanisms and processes involved in the recovery from noise exposure suggests that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely.  The examiner added that "[t]he evidence from laboratory studies in humans and animals is sufficient to conclude that the most pronounced effects of a given noise exposure on pure-tone thresholds are measurable immediately following the exposure with the length of recovery whether partial or complete related to the level duration and type of noise exposure.  Most recovery to stable hearing thresholds occurs within 30 days (Institute of Medicine)."

The Board notes that the conclusion of the VA examiner is based on a thorough review of the Veteran's record, and clinical examination of the Veteran, and consideration of the Veteran's reported history, and is consistent with the other evidence of record.  The examiner noted the Veteran's history of military noise exposure in service.  The January 2010 VA examination report indicated that the claims file was reviewed.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  For these reasons, the Board attaches significant probative value to the January 2010 VA examiner's opinion with the February 2011 addendum.  There is no controverting medical opinion of record.

In this regard, the Veteran's March 1959 service entrance examination report noted that the Veteran's ears were normal and indicated bilateral whispered voice testing results were normal, but no audiometric test findings were noted.  His February 1963 service separation examination report reflects that on audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
5 (15)
-
0 (5)

(Note: Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses. Since November 1, 1967, those standards have been set by the International Standards Organization (ISO) -American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.).

In letters dated February 2014, a private physician opined that magnetic resonance imaging (MRI) findings did not show any abnormalities suggestive of a tumor or lesion on the Veteran's nerve of hearing or balance and although, asymmetric, the Veteran's hearing loss is related to noise exposure.  Concerning this, during his January 2010 VA examination, the Veteran reported significant military noise exposure flying as crew member on a loud aircraft; as to any non-military noise exposure history, the Veteran reported occupational noise exposure associated with farming and as an automobile mechanic.  However, the private physician noted that the Veteran's claims file or service treatment records were not available for review and stated given that the Veteran's military noise exposure was over forty-years ago, she was unable to say with certainty this was related to the Veteran's service, although she was "hopeful my note would give better clarification in that I do not feel your work as an automobile mechanic played a significant role."  The Board finds that this medical opinion has no probative value as it is speculative in nature.  A speculative opinion cannot be used to establish a claim for benefits.  Stegman v. Derwinski, 3 Vet. App. 228 (1992) (opinion that did little more than suggest a possibility that an illnesses might have been caused by service radiation exposure was insufficient to establish service connection).  Moreover, an adequate rationale was not provided for the speculative opinion that post service occupational noise exposure did not play a significant role in his current hearing loss.

In a July 2015 written brief presentation, the Veteran's representative argues that the January 2010 VA examiner stated there is no evidence of a threshold shift in service without also noting the limitations of the whispered test, such as its inability to detect a significant threshold shift.  However, the examination report initially noted the fact that whispered voice testing, not an audiometric evaluation, was administered at military enlistment.  While the Board acknowledges that the normal whispered voice test is not particularly probative of evidence of normal hearing acuity at the Veteran's enlistment, the examiner was merely stating, given the unavailability of audiometric findings at enlistment, there was no evidence to demonstrate a significant threshold shift in service.

The representative also mentions a theory by a Dr. Kujawa, which allegedly suggests that even with apparent recovery of normal hearing after acoustic trauma there can be widespread and ongoing damage to the cochlear hairs and their nerves becoming manifested only over time.  The representative claims that the Veteran's case falls into Dr. Kujawa's scenario-one where there is a loss in hearing at the time of the acoustic trauma followed by apparent recovery, not the IOM (Institute of Medicine)'s scenario.  However, the source of this theory by Dr. Kujawa is unclear.  Further, whether the fact that the Veteran had hearing loss at the time of acoustic trauma in service, in determining the etiology of his hearing loss, is a medical question.  The representative is not competent to provide such an etiology opinion, and his statements in that regard are not probative.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The representative has not been shown to have the requisite medical knowledge.

To the extent that the Veteran contends that his right ear hearing loss disability is related to his service, his statements are not competent evidence to establish medical etiology in this case.  In certain instances, lay testimony may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.   See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1377.  However, while military noise exposure is not disputed in this case, the question of whether the Veteran's current right ear hearing loss disability was caused by his in-service noise exposure or by some other causes does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge in the field of audiology.  It is not shown that the Veteran is otherwise qualified through specialized education, training or experience to offer a medical etiological opinion.

Moreover, substantial probative weight is given to the opinion of the January 2010 VA examiner, with the February 2011 addendum, who specialized in the field of audiology.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).  The most probative evidence of record shows that the Veteran's current right ear hearing loss disability was not caused by his military service, and the Board may not accept unsupported lay speculation with regard to medical issues.

Further, the evidence of record does not establish continuity of symptomatology since service with respect to the current right ear hearing loss disability.  The Veteran reported in his September 2009 claim that his bilateral hearing loss began in 1961.  However, the objective evidence of record reflects that on his February 1963 service separation examination, the audiometric findings show normal hearing in the right ear.  Post service, the first evidence of record noting audiometric findings is a March 1988 private audiologic evaluation report reflecting that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
20
25

Speech discrimination level was 100 percent in the right ear.  These findings show normal hearing with only slight hearing impairment in the 4000 Hertz per Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  It was not until approximately 15 years later, that an October 2003 private otorhinolaryngology report noted a diagnosis of sensorineural hearing loss in the right ear.  That report reflects that, on audiologic evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
35
50
60

Speech discrimination level was 95 percent in the right ear.  

The Board observes that the Veteran's current testimony that his current right ear hearing loss has been continuous since service.  The Veteran is competent to report that he has experienced hearing difficulty since service because such symptoms are capable of his lay observation.  However, to the extent that he claims that such symptoms represented any degree of hearing loss in the right ear, such contention is contradicted by the objective medical evidence of record as his service separation examination showed normal hearing on audiological evaluation.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (holding that in weighing the credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the appellant).  Consequently, the Board finds that the probative value of the Veteran's statements as to continuity of symptoms is outweighed by the medical evidence of record and assigns them little probative value.

Additionally, the evidence of record does not support that the Veteran's right ear sensorineural hearing loss manifested to a compensable degree within one year following his military separation.  As such, right ear hearing loss disability may not be presumed to have been incurred in service as a chronic disease.  38 C.F.R. §§ 3.307, 3.309.

The Board has considered the benefit of the doubt doctrine when making these findings, but the preponderance of the evidence is against the Veteran's claim.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.012; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for right ear hearing loss disability is denied.


REMAND

Unfortunately, a remand is required with regard to the issue of left ear hearing loss disability.

As noted above, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  Per Hensley, the Veteran's February 1963 service separation examination showed some degree of hearing loss in the left ear, specifically, in the 4000 Hertz frequency level.  Specifically, it reflects that left ear audiometric findings (ASA units as converted to ISO units) were, in pertinent part, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
10
15
-
30

Concerning the etiology of the Veteran's current left ear hearing loss disability, the January 2010 VA examiner offered a negative opinion with regard to a connection to service, in part due to the Veteran's hearing being within normal limits during military service.  However, the Board finds that the rationale offered for the opinion is insufficient given the fact that some degree of hearing loss was shown in the Veteran's left ear as evidenced by the February 1963 separation examination.

Thus, the January 2010 VA medical opinion is inadequate with regard to the issue of left ear hearing loss disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate).  The Board therefore must remand the case for the RO to obtain another VA medical opinion.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records from the VA Medical Center (VAMC) in Muskogee, Oklahoma and any associated outpatient clinics dated from August 2014 to the present.

2.  Forward the claims file to the January 2010 VA examiner (or if unavailable, other appropriate medical practitioner) for a supplemental opinion.  A copy of this Remand and the entire claims file must be made available to and reviewed by the VA examiner.  Pertinent documents should be reviewed, including service treatment records and the Veteran's statements.  

The examiner should then offer an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran's current left ear hearing loss disability is causally or etiologically a result of military service, to include in-service noise exposure.

A complete rationale must be provided for any opinions expressed.

The clinician must reconcile his/her opinion with the February 1963 audiometric findings at service separation, which demonstrate some degree of left ear hearing loss in the 4000 Hertz frequency level, as converted to ISO units from ASA units.  In this regard, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  This fact should be considered and discussed in forming the opinion.

3.  After completing the above, readjudicate the issue of service connection for left ear hearing loss disability.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



Department of Veterans Affairs


